                                             Case 1:20-cr-00347-SN Document 35 Filed 10/08/20 Page 1 of 9
     A O 2 4 5 B ( R e v. 0 9/ 1 9)   J u d g m e nt i n a Cri mi n al C as e      f or m m o difi e d wit hi n   istri ct on     e pt. 3 0      2019
                                       S h e et 1



                                                                  U      NI T E D         ST       ATES             D      I S T RI C T C O U R T
                                                                                  _ _ _ _S _o _ut_h_er_ n_ Distri
                                                                                                            Districtctofof N _e _w_ _Y _or_ k_ _ _ _
                                                                                                                    )
                           U NI T E D S T A T E S O F A M E RI C A                                                  )           J U D G M E N T I N A C RI MI N A L C A S E
                                               v.                                                                   )
                                  D' C A R L O NI MI S D E L U C A                                                  )
                                                                                                                    )           C as e N u m b er: 2 0 Cr 3 4 7
                                                                                                                    )           U S M N u m b er:
                                                                                                                    )
                                                                                                                    )             Cl a y K a mi n s k y
                                                                                                                    )           D ef e n d a nt’s Att or n e y
     T H E D E F E N D A N T:
     G✔ pl e a d e d g uilt y t o c o u nt(s)                C o u nt ( 1)
     G pl e a d e d n ol o c o nt e n d er e t o c o u nt(s)
         w hi c h w as a c c e pt e d b y t h e c o urt.
     G w as f o u n d g uilt y o n c o u nt(s)
         aft er a pl e a of n ot g uilt y.

     T h e d ef e n d a nt is a dj u di c at e d g uilt y of t h es e off e ns es:

     Titl e & S e cti o n ??                           N at u r e of Off e ns e                                                                                           Off e ns e E n d e d                  C o u nt
    1 8 U. S. C. § 1 7 5 2( A)( 3)                     Cl a s s A Mi s d e m e a n or                                                                                                                       One




                T h e d ef e n d a nt is s e nt e n c e d as pr o vi d e d i n p a g es 2 t hr o u g h                      9                   of t his j u d g m e nt. T h e s e nt e n c e is i m p os e d p urs u a nt t o
     t h e S e nt e n ci n g R ef or m A ct of 1 9 8 4.
     G T h e d ef e n d a nt h as b e e n f o u n d n ot g uilt y o n c o u nt(s)
     G✔ C o u nt(s)             All o p e n c o u nt s                                  G is            G✔ ar e dis miss e d o n t h e m oti o n of t h e U nit e d St at es.
                   It is or d er e d t h at t h e d ef e n d a nt m ust n otif y t h e U nit e d St at es att or n e y f or t his distri ct wit hi n 3 0 d a ys of a n y c h a n g e of n a m e, r esi d e n c e,
     or m aili n g a d dr ess u ntil all fi n es, r estit uti o n, c osts, a n d s p e ci al ass ess m e nts i m p os e d b y t his j u d g m e nt ar e f ull y p ai d. If or d er e d t o p a y r estit uti o n,
     t h e d ef e n d a nt m ust n otif y t h e c o urt a n d U nit e d St at es att or n e y of m at eri al c h a n g es i n e c o n o mi c cir c u mst a n c es.

                                                                                                                                                                        1 0/ 5/ 2 0 2 0
                                                                                                                  D at e of I m p ositi o n of J u d g m e nt




                                                                                                                  Si g n at ur e of J u d g e




                                                                                                                                                                 H o n. S ar a h N et b ur n
                                                                                                                  N a m e a n d Titl e of J u d g e


                                                                                                                                                                        1 0/ 5/ 2 0 2 0
                                                                                                                  D at e




                                                                                                                                                                     TThis
                                                                                                                                                                       hi s page
                                                                                                                                                                            p a g e iiss al w a y s iincluded
                                                                                                                                                                                         always        n cl u d e d when
                                                                                                                                                                                                                    w h e n printing.
                                                                                                                                                                                                                            pri nti n g.

Pri nt tthis
Print    hi s ppage
                a g e nnow
                        o w                 R e s et this
                                            Reset    t hi s page
                                                            page
                                        Case 1:20-cr-00347-SN Document 35 Filed 10/08/20 Page 2 of 9
A O 2 4 5 B ( R e v. 0 9/ 1 9) J u d g m e nt i n Cri mi n al C as e
                               S h e et 2 — I m pris o n m e nt

                                                                                                                                                  J u d g m e nt — P a g e     2           of   9
 D E F E N D A N T: D' C A R L O NI MI S D E L U C A
 C A S E N U M B E R: 2 0 Cr 3 4 7

                                                                                      I M P RI S O N M E N T
              T h e d ef e n d a nt is h er e b y c o m mitt e d t o t h e c ust o d y of t h e F e d er al B ur e a u of Pris o ns t o b e i m pris o n e d f or a
 t ot al t er m of:

  Fi v e m o nt h s.




         G      T h e c o urt m a k es t h e f oll o wi n g r e c o m m e n d ati o ns t o t h e B ur e a u of Pris o ns:




         G      T h e d ef e n d a nt is r e m a n d e d t o t h e c ust o d y of t h e U nit e d St at es M ars h al.

         G      T h e d ef e n d a nt s h all s urr e n d er t o t h e U nit e d St at es M ars h al f or t his distri ct:

                G      at                                              G      a. m.       G     p. m.         on                                                                   .

                G      as n otifi e d b y t h e U nit e d St at es M ars h al.

         G      T h e d ef e n d a nt s h all s urr e n d er f or s er vi c e of s e nt e n c e at t h e i nstit uti o n d esi g n at e d b y t h e B ur e a u of Pris o ns:

                G      b ef or e 2 p. m. o n                                                             .

                G      as n otifi e d b y t h e U nit e d St at es M ars h al.

                G      as n otifi e d b y t h e Pr o b ati o n or Pr etri al S er vi c es Offi c e.


                                                                                               RET U R N
 I h a v e e x e c ut e d t his j u d g m e nt as f oll o ws:




                D ef e n d a nt d eli v er e d o n                                                                           to

 at                                                                        , wit h a c ertifi e d c o p y of t his j u d g m e nt.



                                                                                                                                              U NI T E D S T A T E S M A R S H A L


                                                                                                         By
                                                                                                                                        D E P U T Y U NI T E D S T A T E S M A R S H A L
                                         Case 1:20-cr-00347-SN Document 35 Filed 10/08/20 Page 3 of 9
A O 2 4 5 B ( R e v. 0 9/ 1 9)   J u d g m e nt i n a Cri mi n al C as e
                                    S h e et 3 — S u p er vis e d R el e as e
                                                                                                                                                    J u d g m e nt — P a g e   3      of            9
D E F E N D A N T: D' C A R L O NI MI S D E L U C A
C A S E N U M B E R: 2 0 Cr 3 4 7
                                                                                  S U P E R VI S E D R E L E A S E
U p o n r el e as e fr o m i m pris o n m e nt, y o u will b e o n s u p er vis e d r el e as e f or a t er m of:


  O n e y e ar.




                                                                                M A N D A T O R Y C O N DI TI O N S
1.        Y o u m ust n ot c o m mit a n ot h er f e d er al, st at e or l o c al cri m e.
2.        Y o u m ust n ot u nl a wf ull y p oss ess a c o ntr oll e d s u bst a n c e.
3.        Y o u m ust r efr ai n fr o m a n y u nl a wf ul us e of a c o ntr oll e d s u bst a n c e. Y o u m ust s u b mit t o o n e dr u g t est wit hi n 1 5 d a ys of r el e as e fr o m
         i m pris o n m e nt a n d at l e ast t w o p eri o di c dr u g t ests t h er e aft er, as d et er mi n e d b y t h e c o urt.
                    G T h e a b o v e dr u g t esti n g c o n diti o n is s us p e n d e d, b as e d o n t h e c o urt's d et er mi n ati o n t h at y o u
                         p os e a l o w ris k of f ut ur e s u bst a n c e a b us e. ( c h e c k if a p pli c a bl e)
4.         G   Y o u   m ust   m a k e r estit uti o n i n a c c or d a n c e wit h 1 8 U. S. C. § § 3 6 6 3 a n d 3 6 6 3 A or a n y ot h er st at ut e a ut h ori zi n g a s e nt e n c e of
               r estit uti o n. ( c h e c k if a p pli c a bl e)
5.         G Y o u m ust c o o p er at e i n t h e c oll e cti o n of D N A as dir e ct e d b y t h e pr o b ati o n offi c er. ( c h e c k if a p pli c a bl e)
6.         G Y o u m ust c o m pl y wit h t h e r e q uir e m e nts of t h e S e x Off e n d er R e gistr ati o n a n d N otifi c ati o n A ct ( 3 4 U. S. C. § 2 0 9 0 1, et s e q .) as
               dir e ct e d b y t h e pr o b ati o n offi c er, t h e B ur e a u of Pris o ns, or a n y st at e s e x off e n d er r e gistr ati o n a g e n c y i n t h e l o c ati o n w h er e y o u
               r esi d e, w or k, ar e a st u d e nt, or w er e c o n vi ct e d of a q u alif yi n g off e ns e. ( c h e c k if a p pli c a bl e)
7.         G Y o u m ust p arti ci p at e i n a n a p pr o v e d pr o gr a m f or d o m esti c vi ol e n c e. ( c h e c k if a p pli c a bl e)
Y o u m ust c o m pl y wit h t h e st a n d ar d c o n diti o ns t h at h a v e b e e n a d o pt e d b y t his c o urt as w ell as wit h a n y ot h er c o n diti o ns o n t h e a tt a c h e d
p a g e.
                                       Case 1:20-cr-00347-SN Document 35 Filed 10/08/20 Page 4 of 9
A O 2 4 5 B ( R e v. 0 9/ 1 9)   J u d g m e nt i n a Cri mi n al C as e
                                  S h e et 3 A — S u p er vis e d R el e as e
                                                                                                                                       J u d g m e nt — P a g e      4            of             9
D E F E N D A N T: D' C A R L O NI MI S D E L U C A
C A S E N U M B E R: 2 0 Cr 3 4 7

                                                          S T A N D A R D C O N DI TI O N S O F S U P E R VI SI O N
As p art of y o ur s u p er vis e d r el e as e, y o u m ust c o m pl y wit h t h e f oll o wi n g st a n d ar d c o n diti o ns of s u p er visi o n. T h es e c o n diti o ns ar e i m p os e d
b e c a us e t h e y est a blis h t h e b asi c e x p e ct ati o ns f or y o ur b e h a vi or w hil e o n s u p er visi o n a n d i d e ntif y t h e mi ni m u m t o ols n e e d e d b y p r o b ati o n
offi c ers t o k e e p i nf or m e d, r e p ort t o t h e c o urt a b o ut, a n d bri n g a b o ut i m pr o v e m e nts i n y o ur c o n d u ct a n d c o n diti o n.

         Y o u m ust r e p ort t o t h e pr o b ati o n offi c e i n t h e f e d er al j u di ci al distri ct w h er e y o u ar e a ut h ori z e d t o r esi d e wit hi n 7 2 h o urs of y o ur
         r el e as e fr o m i m pris o n m e nt, u nl ess t h e pr o b ati o n offi c er i nstr u cts y o u t o r e p ort t o a diff er e nt pr o b ati o n offi c e or wit hi n a dif f er e nt ti m e
         fr a m e.
         Aft er i niti all y r e p orti n g t o t h e pr o b ati o n offi c e, y o u will r e c ei v e i nstr u cti o ns fr o m t h e c o urt or t h e pr o b ati o n offi c er a b o ut h o w a n d
         w h e n y o u m ust r e p ort t o t h e pr o b ati o n offi c er, a n d y o u m ust r e p ort t o t h e pr o b ati o n offi c er as i nstr u ct e d.
         Y o u m ust n ot k n o wi n gl y l e a v e t h e f e d er al j u di ci al distri ct w h er e y o u ar e a ut h ori z e d t o r esi d e wit h o ut first g etti n g p er missi o n fr o m t h e
         c o urt or t h e pr o b ati o n offi c er.
         Y o u m ust a ns w er tr ut hf ull y t h e q u esti o ns as k e d b y y o ur pr o b ati o n offi c er.
         Y o u m ust li v e at a pl a c e a p pr o v e d b y t h e pr o b ati o n offi c er. If y o u pl a n t o c h a n g e w h er e y o u li v e or a n yt hi n g a b o ut y o ur li vi n g
         arr a n g e m e nts (s u c h as t h e p e o pl e y o u li v e wit h), y o u m ust n otif y t h e pr o b ati o n offi c er at l e ast 1 0 d a ys b ef or e t h e c h a n g e. If n otif yi n g
         t h e pr o b ati o n offi c er i n a d v a n c e is n ot p ossi bl e d u e t o u n a nti ci p at e d cir c u mst a n c es, y o u m ust n otif y t h e pr o b ati o n offi c er wit hi n 7 2
         h o urs of b e c o mi n g a w ar e of a c h a n g e or e x p e ct e d c h a n g e.
         Y o u m ust all o w t h e pr o b ati o n offi c er t o visit y o u at a n y ti m e at y o ur h o m e or els e w h er e, a n d y o u m ust p er mit t h e pr o b ati o n offi c er t o
         t a k e a n y it e ms pr o hi bit e d b y t h e c o n diti o ns of y o ur s u p er visi o n t h at h e or s h e o bs er v es i n pl ai n vi e w.
         Y o u m ust w or k f ull ti m e ( at l e ast 3 0 h o urs p er w e e k) at a l a wf ul t y p e of e m pl o y m e nt, u nl ess t h e pr o b ati o n offi c er e x c us es y o u f r o m
         d oi n g s o. If y o u d o n ot h a v e f ull-ti m e e m pl o y m e nt y o u m ust tr y t o fi n d f ull-ti m e e m pl o y m e nt, u nl ess t h e pr o b ati o n offi c er e x c u s es
         y o u fr o m d oi n g s o. If y o u pl a n t o c h a n g e w h er e y o u w or k or a n yt hi n g a b o ut y o ur w or k (s u c h as y o ur p ositi o n or y o ur j o b
         r es p o nsi biliti es), y o u m ust n otif y t h e pr o b ati o n offi c er at l e ast 1 0 d a ys b ef or e t h e c h a n g e. If n otif yi n g t h e pr o b ati o n offi c er at l e ast 1 0
         d a ys i n a d v a n c e is n ot p ossi bl e d u e t o u n a nti ci p at e d cir c u mst a n c es, y o u m ust n otif y t h e pr o b ati o n offi c er wit hi n 7 2 h o urs of b e c o mi n g
         a w ar e of a c h a n g e or e x p e ct e d c h a n g e.
         Y o u m ust n ot c o m m u ni c at e or i nt er a ct wit h s o m e o n e y o u k n o w is e n g a g e d i n cri mi n al a cti vit y. If y o u k n o w s o m e o n e h as b e e n
         c o n vi ct e d of a f el o n y, y o u m ust n ot k n o wi n gl y c o m m u ni c at e or i nt er a ct wit h t h at p ers o n wit h o ut first g etti n g t h e p er missi o n of t h e
         pr o b ati o n offi c er.
         If y o u ar e arr est e d or q u esti o n e d b y a l a w e nf or c e m e nt offi c er, y o u m ust n otif y t h e pr o b ati o n offi c er wit hi n 7 2 h o urs.
         Y o u m ust n ot o w n, p oss ess, or h a v e a c c ess t o a fir e ar m, a m m u niti o n, d estr u cti v e d e vi c e, or d a n g er o us w e a p o n (i. e., a n yt hi n g t h a t w as
         d esi g n e d, or w as m o difi e d f or, t h e s p e cifi c p ur p os e of c a usi n g b o dil y i nj ur y or d e at h t o a n ot h er p ers o n s u c h as n u n c h a k us or t a s ers).
         Y o u m ust n ot a ct or m a k e a n y a gr e e m e nt wit h a l a w e nf or c e m e nt a g e n c y t o a ct as a c o nfi d e nti al h u m a n s o ur c e or i nf or m a nt wit h o ut
         first g etti n g t h e p er missi o n of t h e c o urt.




U. S. P r o b ati o n Offi c e Us e O nl y
A U. S. pr o b ati o n offi c er h as i nstr u ct e d m e o n t h e c o n diti o ns s p e cifi e d b y t h e c o urt a n d h as pr o vi d e d m e wit h a writt e n c o p y of t his
j u d g m e nt c o nt ai ni n g t h es e c o n diti o ns. F or f urt h er i nf or m ati o n r e g ar di n g t h es e c o n diti o ns, s e e O v er vi e w of Pr o b ati o n a n d S u p er vis e d
R el e as e C o n diti o ns , a v ail a bl e at: w w w. us c o urts. g o v .


D ef e n d a nt's Si g n at ur e                                                                                                                        D at e
                                       Case 1:20-cr-00347-SN Document 35 Filed 10/08/20 Page 5 of 9

A O 2 4 5 B ( R e v. 0 9/ 1 9)   J u d g m e nt i n a Cri mi n al C as e
                                  S h e et 3 B — S u p er vis e d R el e as e
                                                                                                                                      J u d g m e nt — P a g e   5     of           9
D E F E N D A N T: D' C A R L O NI MI S D E L U C A
C A S E N U M B E R: 2 0 Cr 3 4 7

                                                        A D DI TI O N A L S U P E R VI S E D R E L E A S E T E R M S
  If p o s si bl e, D ef e n d a nt t o b e tr a n sf er e d fr o m B O P c u st o d y dir e ctl y t o a r e si d e nti al i n p ati e nt m e nt al h e alt h a n d s u b st a n c e
  a b u s e tr e at m e nt pr o gr a m. D ef e n d a nt t o will r e si d e at s u c h pr o gr a m f or at l e a st 6 0 d a y s, or l o n g er a s b e st m e di c al pr a cti c e s
  r e c o m m e n d. If s u c h dir e ct tr a n sf er fr o m pri s o n t o i n p ati e nt tr e at m e nt i s n ot a v ail a bl e, D ef e n d a nt will r e si d e i n t e m p or ar y
  e m er g e n c y h o u si n g.
  Aft er t h e t er m of i n p ati e nt tr e at m e nt i s o v er, D ef e n d a nt i s r e q uir e d t o p arti ci p at e i n o ut p ati e nt m e nt al h e alt h a n d s u b st a n c e
  a b u s e c o u n s eli n g f or t h e d ur ati o n of t h e t er m of s u p er vi s e d r el e a s e.
                                       Case 1:20-cr-00347-SN Document 35 Filed 10/08/20 Page 6 of 9
A O 2 4 5 B ( R e v. 0 9/ 1 9)   J u d g m e nt i n a Cri mi n al C as e
                                  S h e et 3 D — S u p er vis e d R el e as e
                                                                                                                                         J u d g m e nt — P a g e   6     of           9
D E F E N D A N T: D' C A R L O NI MI S D E L U C A
C A S E N U M B E R: 2 0 Cr 3 4 7

                                                              S P E CI A L C O N DI TI O N S O F S U P E R VI SI O N
 - D ef e n d a nt will p arti ci p at e i n a n o ut p ati e nt tr e at m e nt pr o gr a m a p pr o v e d b y t h e U nit e d St at e s Pr o b ati o n Offi c e, w hi c h
 pr o gr a m m a y i n cl u d e t e sti n g t o d et er mi n e w h et h er D ef e n d a nt h a s r e v ert e d t o u si n g dr u g s or al c o h ol. D ef e n d a nt m u st
 c o ntri b ut e t o t h e c o st of s er vi c e s r e n d er e d b a s e d o n D ef e n d a nt' s a bilit y t o p a y a n d t h e a v ail a bilit y of t hir d- p art y p a y m e nt s.
 T h e C o urt a ut h ori z e s t h e r el e a s e of a v ail a bl e dr u g tr e at m e nt e v al u ati o n s a n d r e p ort s, i n cl u di n g t h e pr e s e nt e n c e
 i n v e sti g ati o n r e p ort, t o t h e s u b st a n c e a b u s e tr e at m e nt pr o vi d er.
 - D ef e n d a nt m u st p arti ci p at e i n a n o ut p ati e nt m e nt al h e alt h tr e at m e nt pr o gr a m a p pr o v e d b y t h e U nit e d St at e s Pr o b ati o n
 Offi c e. D ef e n d a nt m u st c o nti n u e t o t a k e a n y pr e s cri b e d m e di c ati o n s u nl e s s ot h er wi s e i n str u ct e d b y t h e h e alt h c ar e
 pr o vi d er. D ef e n d a nt m u st c o ntri b ut e t o t h e c o st of s er vi c e s r e n d er e d b a s e d o n t h eir a bilit y t o p a y a n d t h e a v ail a bilit y of
 t hir d- p art y p a y m e nt s. T h e C o urt a ut h ori z e s t h e r el e a s e of a v ail a bl e p s y c h ol o gi c al a n d p s y c hi atri c e v al u ati o n s a n d r e p ort s,
 i n cl u di n g t h e pr e s e nt e n c e i n v e sti g ati o n r e p ort, t o t h e h e alt h c ar e pr o vi d er.
 - D ef e n d a nt s h all s u b mit t h eir p er s o n, a n d a n y pr o p ert y, r e si d e n c e, v e hi cl e, p a p er s, c o m p ut er, ot h er el e ctr o ni c
 c o m m u ni c ati o n, d at a st or a g e d e vi c e s, cl o u d st or a g e or m e di a, a n d eff e ct s t o a s e ar c h b y a n y U nit e d St at e s Pr o b ati o n
 Offi c er, a n d if n e e d e d, wit h t h e a s si st a n c e of a n y l a w e nf or c e m e nt. T h e s e ar c h i s t o b e c o n d u ct e d w h e n t h er e i s
 r e a s o n a bl e s u s pi ci o n c o n c er ni n g vi ol ati o n of a c o n diti o n of s u p er vi si o n or u nl a wf ul c o n d u ct b y t h e p er s o n b ei n g
 s u p er vi s e d. F ail ur e t o s u b mit t o a s e ar c h m a y b e gr o u n d s f or r e v o c ati o n of r el e a s e. D ef e n d a nt s h all w ar n a n y ot h er
 o c c u p a nt s t h at t h e pr e mi s e s m a y b e s u bj e ct t o s e ar c h e s p ur s u a nt t o t hi s c o n diti o n. A n y s e ar c h s h all b e c o n d u ct e d at a
 r e a s o n a bl e ti m e a n d i n a r e a s o n a bl e m a n n er.
 - D ef e n d a nt will b e s u p er vi s e d i n t h e di stri ct of hi s r e si d e n c e.
                                       Case 1:20-cr-00347-SN Document 35 Filed 10/08/20 Page 7 of 9
A O 2 4 5 B ( R e v. 0 9/ 1 9)   J u d g m e nt i n a Cri mi n al C as e
                                  S h e et 4 A — Pr o b ati o n
                                                                                                                                         J u d g m e nt — P a g e     7           of                 9

D E F E N D A N T: D' C A R L O NI MI S D E L U C A
C A S E N U M B E R: 2 0 Cr 3 4 7

                                                           S T A N D A R D C O N DI TI O N S O F S U P E R VI SI O N
As p art of y o ur pr o b ati o n, y o u m ust c o m pl y wit h t h e f oll o wi n g st a n d ar d c o n diti o ns of s u p er visi o n. T h es e c o n diti o ns ar e i m p os e d b e c a us e
t h e y est a blis h t h e b asi c e x p e ct ati o ns f or y o ur b e h a vi or w hil e o n s u p er visi o n a n d i d e ntif y t h e mi ni m u m t o ols n e e d e d b y pr o b ati o n offi c ers
t o k e e p i nf or m e d, r e p ort t o t h e c o urt a b o ut, a n d bri n g a b o ut i m pr o v e m e nts i n y o ur c o n d u ct a n d c o n diti o n.

         Y o u m ust r e p ort t o t h e pr o b ati o n offi c e i n t h e f e d er al j u di ci al distri ct w h er e y o u ar e a ut h ori z e d t o r esi d e wit hi n 7 2 h o urs of t h e ti m e
         y o u w er e s e nt e n c e d, u nl ess t h e pr o b ati o n offi c er i nstr u cts y o u t o r e p ort t o a diff er e nt pr o b ati o n offi c e or wit hi n a diff er e nt ti m e fr a m e.
         Aft er i niti all y r e p orti n g t o t h e pr o b ati o n offi c e, y o u will r e c ei v e i nstr u cti o ns fr o m t h e c o urt or t h e pr o b ati o n offi c er a b o ut h o w a n d
         w h e n y o u m ust r e p ort t o t h e pr o b ati o n offi c er, a n d y o u m ust r e p ort t o t h e pr o b ati o n offi c er as i nstr u ct e d.
         Y o u m ust n ot k n o wi n gl y l e a v e t h e f e d er al j u di ci al distri ct w h er e y o u ar e a ut h ori z e d t o r esi d e wit h o ut first g etti n g p er missi o n fr o m t h e
         c o urt or t h e pr o b ati o n offi c er.
         Y o u m ust a ns w er tr ut hf ull y t h e q u esti o ns as k e d b y y o ur pr o b ati o n offi c er.
         Y o u m ust li v e at a pl a c e a p pr o v e d b y t h e pr o b ati o n offi c er. If y o u pl a n t o c h a n g e w h er e y o u li v e or a n yt hi n g a b o ut y o ur li vi n g
         arr a n g e m e nts (s u c h as t h e p e o pl e y o u li v e wit h), y o u m ust n otif y t h e pr o b ati o n offi c er at l e ast 1 0 d a ys b ef or e t h e c h a n g e. If n otif yi n g
         t h e pr o b ati o n offi c er i n a d v a n c e is n ot p ossi bl e d u e t o u n a nti ci p at e d cir c u mst a n c es, y o u m ust n otif y t h e pr o b ati o n offi c er wit hi n 7 2
         h o urs of b e c o mi n g a w ar e of a c h a n g e or e x p e ct e d c h a n g e.
         Y o u m ust all o w t h e pr o b ati o n offi c er t o visit y o u at a n y ti m e at y o ur h o m e or els e w h er e, a n d y o u m ust p er mit t h e pr o b ati o n offi c er t o
         t a k e a n y it e ms pr o hi bit e d b y t h e c o n diti o ns of y o ur s u p er visi o n t h at h e or s h e o bs er v es i n pl ai n vi e w.
         Y o u m ust w or k f ull ti m e ( at l e ast 3 0 h o urs p er w e e k) at a l a wf ul t y p e of e m pl o y m e nt, u nl ess t h e pr o b ati o n offi c er e x c us es y o u f r o m
         d oi n g s o. If y o u d o n ot h a v e f ull-ti m e e m pl o y m e nt y o u m ust tr y t o fi n d f ull-ti m e e m pl o y m e nt, u nl ess t h e pr o b ati o n offi c er e x c u s es
         y o u fr o m d oi n g s o. If y o u pl a n t o c h a n g e w h er e y o u w or k or a n yt hi n g a b o ut y o ur w or k (s u c h as y o ur p ositi o n or y o ur j o b
         r es p o nsi biliti es), y o u m ust n otif y t h e pr o b ati o n offi c er at l e ast 1 0 d a ys b ef or e t h e c h a n g e. If n otif yi n g t h e pr o b ati o n offi c er at l e ast 1 0
         d a ys i n a d v a n c e is n ot p ossi bl e d u e t o u n a nti ci p at e d cir c u mst a n c es, y o u m ust n otif y t h e pr o b ati o n offi c er wit hi n 7 2 h o urs of b e c o mi n g
         a w ar e of a c h a n g e or e x p e ct e d c h a n g e.
         Y o u m ust n ot c o m m u ni c at e or i nt er a ct wit h s o m e o n e y o u k n o w is e n g a g e d i n cri mi n al a cti vit y. If y o u k n o w s o m e o n e h as b e e n
         c o n vi ct e d of a f el o n y, y o u m ust n ot k n o wi n gl y c o m m u ni c at e or i nt er a ct wit h t h at p ers o n wit h o ut first g etti n g t h e p er missi o n of t h e
         pr o b ati o n offi c er.
         If y o u ar e arr est e d or q u esti o n e d b y a l a w e nf or c e m e nt offi c er, y o u m ust n otif y t h e pr o b ati o n offi c er wit hi n 7 2 h o urs.
         Y o u m ust n ot o w n, p oss ess, or h a v e a c c ess t o a fir e ar m, a m m u niti o n, d estr u cti v e d e vi c e, or d a n g er o us w e a p o n (i. e., a n yt hi n g t h at w as
         d esi g n e d, or w as m o difi e d f or, t h e s p e cifi c p ur p os e of c a usi n g b o dil y i nj ur y or d e at h t o a n ot h er p ers o n s u c h as n u n c h a k us or t a s ers).
         Y o u m ust n ot a ct or m a k e a n y a gr e e m e nt wit h a l a w e nf or c e m e nt a g e n c y t o a ct as a c o nfi d e nti al h u m a n s o ur c e or i nf or m a nt wit h o ut
         first g etti n g t h e p er missi o n of t h e c o urt.




U. S. P r o b ati o n Offi c e Us e O nl y
A U. S. pr o b ati o n offi c er h as i nstr u ct e d m e o n t h e c o n diti o ns s p e cifi e d b y t h e c o urt a n d h as pr o vi d e d m e wit h a writt e n c o p y of t his
j u d g m e nt c o nt ai ni n g t h es e c o n diti o ns. F or f urt h er i nf or m ati o n r e g ar di n g t h es e c o n diti o ns, s e e O v er vi e w of Pr o b ati o n a n d S u p er vis e d
R el e as e C o n diti o ns , a v ail a bl e at: w w w. us c o urts. g o v .

D ef e n d a nt's Si g n at ur e                                                                                                                       D at e
                                       Case 1:20-cr-00347-SN Document 35 Filed 10/08/20 Page 8 of 9
A O 2 4 5 B ( R e v. 0 9/ 1 9)   J u d g m e nt i n a Cri mi n al C as e
                                 S h e et 5 — Cri mi n al M o n et ar y P e n alti es
                                                                                                                                                              J u d g m e nt — P a g e        8         of              9
 D E F E N D A N T: D' C A R L O NI MI S D E L U C A
 C A S E N U M B E R: 2 0 Cr 3 4 7
                                                                    C RI MI N A L M O N E T A R Y P E N A L TI E S
         T h e d ef e n d a nt m ust p a y t h e t ot al cri mi n al m o n et ar y p e n alti es u n d er t h e s c h e d ul e of p a y m e nts o n S h e et 6.

                             Ass ess m e nt
 T O T A LS                $ 2 5. 0 0                           $                                        $                                     $                                          $


 G       T h e d et er mi n ati o n of r estit uti o n is d ef err e d u ntil                                       . A n A m e n d e d J u d g m e nt i n a Cri mi n al C as e ( A O 2 4 5 C)                      will b e
         e nt er e d aft er s u c h d et er mi n ati o n.

 G       T h e d ef e n d a nt m ust m a k e r estit uti o n (i n cl u di n g c o m m u nit y r estit uti o n) t o t h e f oll o wi n g p a y e es i n t h e a m o u nt list e d b el o w.

         If t h e d ef e n d a nt m a k es a p arti al p a y m e nt, e a c h p a y e e s h all r e c ei v e a n a p pr o xi m at el y pr o p orti o n e d p a y m e nt, u nl ess s p e cifi e d ot h er wis e i n
         t h e pri orit y or d er or p er c e nt a g e p a y m e nt c ol u m n b el o w. H o w e v er, p urs u a nt t o 1 8 U. S. C. § 3 6 6 4(i), all n o nf e d er al vi cti ms m ust be p ai d
         b ef or e t h e U nit e d St at es is p ai d.

 N a m e of P a y e e                                                                       T ot al L oss * * *                                R estit uti o n O r d e r e d             P ri o rit y o r P e r c e nt a g e




 T O T A LS                                           $                                         0. 0 0                  $                                    0. 0 0


 G        R estit uti o n a m o u nt or d er e d p urs u a nt t o pl e a a gr e e m e nt $

 G        T h e d ef e n d a nt m ust p a y i nt er est o n r estit uti o n a n d a fi n e of m or e t h a n $ 2, 5 0 0, u nl ess t h e r estit uti o n or fi n e is p ai d i n f ull b ef or e t h e
          fift e e nt h d a y aft er t h e d at e of t h e j u d g m e nt, p urs u a nt t o 1 8 U. S. C. § 3 6 1 2(f). All of t h e p a y m e nt o pti o ns o n S h e et 6 m a y b e s ubj e ct
          t o p e n alti es f or d eli n q u e n c y a n d d ef a ult, p urs u a nt t o 1 8 U. S. C. § 3 6 1 2( g).

 G        T h e c o urt d et er mi n e d t h at t h e d ef e n d a nt d o es n ot h a v e t h e a bilit y t o p a y i nt er est a n d it is or d er e d t h at:

          G      t h e i nt er est r e q uir e m e nt is w ai v e d f or t h e              G        fi n e        G        r estit uti o n.

          G      t h e i nt er est r e q uir e m e nt f or t h e          G        fi n e        G           r estit uti o n is m o difi e d as f oll o ws:

 * A m y, Vi c k y, a n d A n d y C hil d P or n o gr a p h y Vi cti m Assist a n c e A ct of 2 0 1 8, P u b. L. N o. 1 1 5- 2 9 9.
 * * J usti c e f or Vi cti ms of Tr affi c ki n g A ct of 2 0 1 5, P u b. L. N o. 1 1 4- 2 2.
 * * * Fi n di n gs f or t h e t ot al a m o u nt of l oss es ar e r e q uir e d u n d er C h a pt ers 1 0 9 A, 1 1 0, 1 1 0 A, a n d 1 1 3 A of Titl e 1 8 f or off e ns es c o m m itt e d o n
 or aft er S e pt e m b er 1 3, 1 9 9 4, b ut b ef or e A pril 2 3, 1 9 9 6.
                                        Case 1:20-cr-00347-SN Document 35 Filed 10/08/20 Page 9 of 9
A O 2 4 5 B ( R e v. 0 9/ 1 9)   J u d g m e nt i n a Cri mi n al C as e
                                  S h e et 6 — S c h e d ul e of P a y m e nts

                                                                                                                                                                 J u d g m e nt — P a g e      9        of              9
 D E F E N D A N T: D' C A R L O NI MI S D E L U C A
 C A S E N U M B E R: 2 0 Cr 3 4 7

                                                                                     S C H E D U L E OF P A Y M E N TS

 H a vi n g ass ess e d t h e d ef e n d a nt’s a bilit y t o p a y, p a y m e nt of t h e t ot al cri mi n al m o n et ar y p e n alti es is d u e as f oll o ws:

 A        G        L u m p s u m p a y m e nt of $                2 5. 0 0                       d u e i m m e di at el y, b al a n c e d u e

                   G         n ot l at er t h a n                                                      , or
                   G         i n a c c or d a n c e wit h     G       C,         G    D,        G       E, or         G F b el o w; or
 B        G        P a y m e nt t o b e gi n i m m e di at el y ( m a y b e c o m bi n e d wit h                  G C,             G D, or          G F b el o w); or
 C        G        P a y m e nt i n e q u al                               ( e. g., w e e kl y, m o nt hl y, q u art erl y) i nst all m e nts of $                       o v er a p eri o d of
                                         ( e. g., m o nt hs or y e ars) , t o c o m m e n c e                             ( e. g., 3 0 or 6 0 d a ys) aft er t h e d at e of t his j u d g m e nt; or

 D        G        P a y m e nt i n e q u al                               ( e. g., w e e kl y, m o nt hl y, q u art erl y) i nst all m e nts of $                       o v er a p eri o d of
                                         ( e. g., m o nt hs or y e ars) , t o c o m m e n c e                             ( e. g., 3 0 or 6 0 d a ys) aft er r el e as e fr o m i m pris o n m e nt t o a
                   t er m of s u p er visi o n; or

 E        G✔       P a y m e nt d uri n g t h e t er m of s u p er vis e d r el e as e will c o m m e n c e wit hi n  60                ( e. g., 3 0 or 6 0 d a ys) aft er r el e as e fr o m
                   i m pris o n m e nt. T h e c o urt will s et t h e p a y m e nt pl a n b as e d o n a n ass ess m e nt of t h e d ef e n d a nt’s a bilit y t o p a y at t h at ti m e; or

 F        G        S p e ci al i nstr u cti o ns r e g ar di n g t h e p a y m e nt of cri mi n al m o n et ar y p e n alti es:




 U nl ess t h e c o urt h as e x pr essl y or d er e d ot h er wis e, if t his j u d g m e nt i m p os es i m pris o n m e nt, p a y m e nt of cri mi n al m o n et ar y p e n alti es is d u e d uri n g
 t h e p eri o d of i m pris o n m e nt. All cri mi n al m o n et ar y p e n alti es, e x c e pt t h os e p a y m e nts m a d e t hr o u g h t h e F e d er al B ur e a u of Pris o ns’ I n m at e
 Fi n a n ci al R es p o nsi bilit y Pr o gr a m, ar e m a d e t o t h e cl er k of t h e c o urt.

 T h e d ef e n d a nt s h all r e c ei v e cr e dit f or all p a y m e nts pr e vi o usl y m a d e t o w ar d a n y cri mi n al m o n et ar y p e n alti es i m p os e d.



 G        J oi nt a n d S e v er al

          C as e N u m b er
          D ef e n d a nt a n d C o- D ef e n d a nt N a m es                                                                        J oi nt a n d S e v er al                       C orr es p o n di n g P a y e e,
          (i n cl u di n g d ef e n d a nt n u m b er)                                     T ot al A m o u nt                               A m o u nt                                      if a p pr o pri at e




 G        T h e d ef e n d a nt s h all p a y t h e c ost of pr os e c uti o n.

 G        T h e d ef e n d a nt s h all p a y t h e f oll o wi n g c o urt c ost(s):

 G        T h e d ef e n d a nt s h all f orf eit t h e d ef e n d a nt’s i nt er est i n t h e f oll o wi n g pr o p ert y t o t h e U nit e d St at es:



 P a y m e nts s h all b e a p pli e d i n t h e f oll o wi n g or d er: ( 1) ass ess m e nt, ( 2) r estit uti o n pri n ci p al, ( 3) r estit uti o n i nt er est, ( 4) A V A A ass ess m e nt,
 ( 5) fi n e pri n ci p al, ( 6) fi n e i nt er est, ( 7) c o m m u nit y r estit uti o n, ( 8) J V T A ass ess m e nt, ( 9) p e n alti es, a n d ( 1 0) c osts, i n cl u di n g c ost of
 pr os e c uti o n a n d c o urt c osts.
